UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2598


KING GRANT-DAVIS,

                Plaintiff - Appellant,

          v.

SHANE FORTUNE; SCOTT BLIEMEISTER; JEROME BURGESS; GREG LEY,
of Wal-Mart, Charleston, South Carolina District; WAL-MART,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cv-04211-PMD)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


King Grant-Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     King      Grant-Davis       appeals       the   district   court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on   his   42    U.S.C.   § 1983      (2012)   complaint.      We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    Grant-

Davis v. Fortune, No. 2:15-cv-04211-PMD (D.S.C. Dec. 8, 2015).

We decline to consider the arguments Grant-Davis raises for the

first time on appeal.            Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993).           We dispense with oral argument because the

facts    and   legal    contentions      are    adequately   presented    in    the

materials      before     this   court   and    argument   would   not   aid    the

decisional process.



                                                                         AFFIRMED




                                           2